755 N.W.2d 630 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lester Thomas TUDOR, Jr., Defendant-Appellant.
Docket No. 136209. COA No. 283090.
Supreme Court of Michigan.
September 17, 2008.
On order of the Court, the application for leave to appeal the March 4, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Kent Circuit Court. At sentencing, the defendant requested a number of corrections to the presentence investigation report, and the court indicated that most of the changes would be made. The copy of the report in the record does not reflect those changes. On remand, the circuit court shall assure that a corrected copy of the report is prepared and transmitted to the Michigan Department of Corrections per MCR 6.425. In all other respects, leave to appeal is DENIED, because we are not persuaded that *631 the remaining question presented should be reviewed by this Court.
We do not retain jurisdiction.